DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 02, 2021 has been entered. Applicant's amendments/remarks have been fully considered. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-7 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the first current sense apparatus is a first sense transistor connected in parallel with a first switch of the full-bridge power converter;….wherein the second current sense apparatus is a second sense transistor connected in parallel with a second switch of the full-bridge power converter; and a current sense processing apparatus configured to receive detected current signals from the first current sense apparatus and the second current sense apparatus, and generate an average current signal and a peak current signal.” as set forth in the claims.

Claims 8-15 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…generating, by a current sense processing apparatus, a peak current signal, an average current signal and a peak voltage of the transmitter based upon detected current signals; and feeding the peak current signal, 

Claims 16-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a current sense processing apparatus configured to generate a peak current, an average current and a peak voltage of the inductor-capacitor tank based upon detected current signals from the current sense apparatus; and a demodulation apparatus converting the peak current, the average current and the peak voltage of the inductor-capacitor tank into digital signals.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849